Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 3-6, 8-11, and 13 have been amended. Claims 2, 15, and 16 have been canceled. Claims 1 and 3-14 are pending.

Response to Arguments
Applicant’s arguments, see pg. 11, filed 08/04/2022, with respect to the 35 U.S.C. 112(a) and subsequent 35 U.S.C. 112(b) rejection have been fully considered and are persuasive. The 35 U.S.C. 112(a) and subsequent 35 U.S.C. 112(b) has been withdrawn. 
Applicant's arguments filed 08/04/2022 regarding the 35 U.S.C. 101 rejection have been fully considered but they are not persuasive. 
Applicant argues that the center generating multiple route candidates based on the user information DB and schedule information DB makes it unnecessary for the user to select a transportation method and unnecessary for the user to transmit data related to the selected transport methods each time the user performs a route search. As such, Applicant argues that the system is an improvement in the convenience of the user, decreases unnecessary data transmission, and improves processing speed. Examiner disagrees that the reasons presented causes the claims to be patentable subject matter. Regarding the argument that the system is an improvement in the convenience of the user, Examiner notes that the alleged improvement, at best, is an improvement in the judicial exception itself, not an improvement in computers or technology. One way to demonstrate an integration of the judicial exception into a practical application is when the claimed invention improves the functioning of a computer or improves another technology or technical field. It is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology. For example, in Trading Technologies Int’l v. IBG, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019), the court determined that the claimed user interface simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology. In the instant Application, an improvement in user convenience represents an improvement in the business process or business relations, or in user interactions. This alleged improvement is merely an improvement in the judicial exception itself, not an improvement in computers or technology. As such, the alleged improvement does not integrate the judicial exception into a practical application.
Regarding the argument that the system decreases unnecessary data transmission, and improves processing speed, it is the Examiner’s position that the alleged improvement is set forth in a conclusory manner. MPEP 2106.04(d)(1) states that the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology. Second, if the specification sets forth an improvement in technology, the claim must be evaluated to ensure that the claim itself reflects the disclosed improvement. That is, the claim includes the components or steps of the invention that provide the improvement described in the specification. The claim itself does not need to explicitly recite the improvement described in the specification (e.g., "thereby increasing the bandwidth of the channel"). The Applicant argues that the alleged improvement is an improvement in processing speed and decreases unnecessary data transmission, however, there is no sufficient evidence presented in the specification or claims that reflects the alleged improvement. For instance, the specification provides that the invention provides a solution of easily setting and changing a scheduled route transfers and the system being able to cope with the user using different transport routes see pg. 3 first-third paragraphs. There is nothing in the claims that includes reflects an increase in processing speeds or a decrease in “unnecessary” data. Further, the specification does not provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement of increasing processing speeds and decreasing unnecessary data. As such, Examiner finds that the claims do not provide an improvement in computers or technology, but merely an improvement in the judicial exception itself. Examiner maintains the 35 U.S.C. 101 rejection. 
Applicant's arguments filed 08/04/2022 regarding the 35 U.S.C. 103 rejection have been fully considered but they are not persuasive. 
Applicant argues that Suzuki and Miyagawa fails to suggest or disclose the amended limitations of claim 1. Examiner disagrees. Specifically, the Applicant argues that in Suzuki the user needs to input the transport method each time of the route search while in the Applicant’s invention, it is unnecessary to input transport data. Examiner disagrees. Suzuki explicitly discloses in ¶0013 that the user’s input burden is reduced and a vehicle reservation can be automatically executed according to the user’s activity schedule; see also ¶0101 disclosing the system automatically executing a vehicle reservation when the user is not required to specify and input in advance, candidate facilities. Suzuki in view of Miyagawa discloses the limitations as claimed by the Applicant. Regarding Applicant’s argument that Miyagawa only discloses information regarding a pedestrian route, non-public route (i.e. private), and public route, but not a transport method defined for each user, the argument is not persuasive. Miyagawa discloses in transport modes in conjunction with their routes ¶0059-¶0061 and further defines a non-public vehicle and public, etc. The modes of the public vehicle may be a bus, train etc. (¶0060), nonpublic may be a vehicle owned by a user, a taxi, shared vehicle, etc. (¶0061). A pedestrian travels on foot which is still a mode of transport (¶0082), or bicycle. Examiner maintains the 103 rejection based on Suzuki in view of Miyagawa.

Claim Objections
Claim 6 is objected to because of the following informalities:  claim 6 recites “the” twice in the last limitation of the claim. One of them should be deleted.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities: Claim 9 depends from claim 2. However, claim 2 is canceled. For examination purposes the examiner will interpret claim 9 as depending from claim 1. Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the schedule storage portion".  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, Examiner interprets the schedule storage portion to be the aforementioned second memory.
Dependent claims 10-13 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, due to their dependency on rejected claim 9.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 3-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.  
Claims 1 and 3-14 recite a system (i.e. machine). Therefore claims 1 and 3-14 fall within one of the four statutory categories of invention. 
Independent claim 1 recites the limitations of acquiring event information and identification information to identify a user, wherein the event information includes a departure place, a destination, and a time to arrive at the destination; storing user information corresponding to the identification information, the user information including method information showing an available transport method among a plurality of transport methods prepared in advance; storing schedule information corresponding to the identification information, the schedule information including one or more schedules of the user, the one or more schedules of  the user being arranged as a chronologically organized schedule table on a date basis, each of the one or more schedules having the corresponding event information; generating one or more route candidates by performing a route search using the available transport method in the user information in accordance with the event information and the acquired identification information; and transmitting a search result obtained by the performed route search; displaying, to the user, the search result including the one or more route candidates; the user to selecting a target route from the displayed one or more route candidates; and in response to a selection of the target route by the user, transmitting the selected target route to the center and the center stores the target route in relation to the corresponding event included in the schedule. The limitations are drawn to managing a user’s schedule, and corresponds to mental processes (observation, evaluation, judgment, and opinion), i.e. acquiring event information and identification information to identify a user, wherein the event information includes a departure place, a destination, and a time to arrive at the destination; storing user information corresponding to the identification information, the user information including method information showing an available transport method among a plurality of transport methods prepared in advance; generating one or more route candidates by performing a route search using the available transport method in the user information in accordance with the event information and the acquired identification information. The limitations also correspond to certain methods of organizing human activity (managing personal behavior or interactions, and business relations), i.e.  displaying, to the user, the search result including the one or more route candidates; the user to selecting a target route from the displayed one or more route candidates. Therefore, claim recites an abstract idea.
The judicial exception is not integrated into a practical application because the claim recites the additional elements of: a terminal including one or more processors and  first memory coupled to the processor(s); a center that includes one or more processors and a second memory; the terminal includes a display device. The additional elements are computer components recited at a high-level of generality performing the above-mentioned limitations. The combination of the additional elements are no more than mere instructions to apply the exception using a generic computer. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea. The claim is not patent eligible.
Dependent claim 9 recites the limitation(s) of performing the route search regarding each of the schedule information stored when a re-search condition set in advance is satisfied. The limitation is further directed to the abstract idea analyzed above. The claim also recites the additional element of the second memory, one or more second processors, and the schedule storage portion. The additional elements are computer components recited at a high-level of generality performing the above-mentioned limitations. The combination of the additional elements are no more than mere instructions to apply the exception using a generic computer. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Further, when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea. The claim is not patent eligible.
Dependent claims 3-8 and 10-14 recite additional limitations and elements that are further directed to the abstract idea analyzed above. Therefore, dependent claims 3-8 and 10-14 are also rejected under 35 U.S.C. 101.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1 and 3-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (2020/0034755) in view of Miyagawa (2019/0316920).

Claim 1:  Suzuki discloses: A schedule management system comprising: 
a terminal that includes one or more first processors and a first memory coupled to the one or more first processors, the first memory storing program instructions that, when executed by the one or more first processors, cause the one or more first processors to at least: (Suzuki ¶0027 disclosing the information processing apparatus being a mobile terminal carried by the user (terminal); ¶0037 disclosing the control unit of the terminal including one or more processors; ¶0036 discloses the memory and storage unit of the terminal; ¶0109 disclosing the processor of the electronic device (corresponding to the information processing apparatus) storing a program describing processing details in a storage (memory) of the device and executing the program via a processor of the device) 
acquire event information and  identification information to identify a user, wherein the event information includes a departure place, a destination, and a time to arrive at the destination; (Suzuki ¶0036 disclosing the storage unit having an identification (ID) to specify a user of the information processing apparatus; ¶0038 disclosing the schedule registration unit of the terminal device acquiring an activity schedule of the user via a schedule registration screen, and is registered being stored as schedule information; ¶0041 the schedule registration screen is displayed on the information processing apparatus and acquires the information, e.g. for a meeting (event); the information obtained includes the location (destination), time of the meeting; ¶0051-¶0052 disclosing  the schedule information also disclosing the first and second location, which corresponds to the destination (first location) and departure (second location), ¶0053 as well as the start time of the first activity schedule (first location/destination) as a time of the completion of travel; ¶0054 discloses using the end time of departure and end time to calculate an estimated time of arrival; ¶0083 also disclosing the server calculating an estimated time of arrival at the destination; the estimating time of arrival, and other schedule information is displayed at the terminal (¶0089 Fig. 6)). 
a center that includes one or more second processors and a second memory that stores user information corresponding to the identification information, (Suzuki ¶0027 disclosing a server installed in an information center (center) that collects and analyzes information on a vehicle; the server also communicates with an external server of an administrator that manages a vehicle (¶0028), the external servers manage taxis or shared/rental vehicles (also center, see dispatch management center at Company C); ¶0050 disclosing the server control units of the server including one or more processors; ¶0044 disclosing one or more memories; ¶0045 disclosing the server storage unit (also memory) that manages the schedule information, ¶0046 disclosing the schedule information including activity schedules in association with the user, here the server control unit specifies the user based on the ID transmitted with the activity schedule))
the user information including method information showing an available transport method among a plurality of transport methods prepared in advance, (Suzuki ¶0041 disclosing the schedule registration screen on the phone/device where the user can input /select their mode of transportation (taxi, shared vehicle, rental vehicle), and other schedule information (i.e. meeting information, location, etc.), the information is stored in advance as a part of the registration process; ¶0050 disclosing the server control unit includes an information extraction unit and an reservation unit; ¶0051 the information extraction unit extracts the transport of the first activity schedule, the information is extracted from the schedule information (location and transport in the registered activity schedule, thus it is prepared in advanced); ¶0053 disclosing the information extraction unit outputting the extracted transport; the transport may be a taxi, rental vehicle, shared vehicle (¶0049))
the second memory also storing schedule information corresponding to the identification information, the schedule information including one or more schedules of the user, (Suzuki ¶0044 disclosing one or more memories; ¶0045 disclosing the server storage unit (also memory) that stores the schedule information, ¶0046 disclosing the schedule information including activity schedules in association with the user, here the server control unit specifies the user based on the ID transmitted with the activity schedule and can accumulate the schedules of each of the one or more users.)
the one or more schedules of the user being arranged as a chronologically organized schedule table on a date basis, each of the one or more schedules having the corresponding event information, (Suzuki  ¶0051 disclosing the details on the extraction of the chronological order of the schedule prior to the route being determined, the schedule information is extracted in chronological order by first activity schedule, and second activity schedule and discloses that “The information extraction unit 231 extracts , from the schedule information 221 , the location and lime range included in the activity schedule that takes place immediately prior to the first activity schedule; the information includes the location and time range for the schedule as well.) 
the second memory being coupled to the one or more second processors, the second memory also storing program instructions that, when executed by the one or more second processors, cause the one or more second processors to at least: (Suzuki ¶0050 disclosing the server control units of the server including one or more processors; ¶0044 disclosing one or more memories; ¶0045 disclosing the server storage unit (also memory) that manages the schedule information; Fig. 1 further discloses the server control unit (which includes the processor(s)) and the server storage unit (which includes the memory) being coupled); ¶0109 disclosing the processor of the electronic device (corresponding to the server) storing a program describing processing details in a storage (memory) of the device and executing the program via a processor of the device)
generate one or more route candidates by performing a route search using the available transport method in the user information in accordance with the event information and the acquired identification information; (Suzuki ¶0055 disclosing the route search unit searching for a route from the place of departure to the boarding position of transport (first route) and a route from the boarding positing of the transport to the destination (second route); the user travels along the first route using a transport vehicle (i.e., public transportation); further ¶0056 and ¶0057 disclosing the reservation unit the outputs the information on the route and time of arrival acquired from the route search unit and access the administrator that manages the external servers associated with the transport vehicles; the reservation unit acquires the administrator’s name (company name) and transportation fee, etc.) 
and transmit  a search result obtained by the performed route search to the terminal device; wherein: the terminal further includes a display device configured to display, to the user, the search result including the one or more route candidates; ¶0058 disclosing information update unit managing the schedule information; when the information update unit acquire from the route search unit, the route and estimated time of arrival (ETA) at the destination, the information update unit causes the route and ETA to be reflected in the schedule information; may generate a map showing the route and include the map in the schedule information, showing the first route from the place of departure to the boarding position of the transport (also ¶0090 discloses showing/displaying the first and second route); ¶0059 further discloses the information update unit prompting the information processing apparatus (terminal) to update the schedule display screen; ¶0060 also disclosing the information update unit causing the information processing apparatus to display the map showing the generated route and ETA)

Suzuki in view of Miyagawa discloses:
the terminal enables the user to select a target route from the displayed one or more route candidates; and in response to a selection of the target route by the user, the terminal transmits the selected target route to the center and the center stores the target route in relation to the corresponding event included in the schedule. 
Suzuki discloses the center storing the target route in relation to the corresponding event included in the schedule (Suzuki ¶0077 discloses the server acquiring the user’s activity schedule from the information processing apparatus and keeping in storage the schedule information that us a database of the schedule management and stores the user’s activity information (which includes the route information as indicated in the citations to above limitations); ¶0061 discloses also the storage unit at management center company C along ¶0066 disclosing the server acquiring route information). Suzuki does not explicitly disclose that  the terminal enables the user to select a target route from the displayed one or more route candidates; and in response to a selection of the target route by the user, the terminal transmits the selected target route to the center. Miyagawa discloses this limitation: (Miyagawa ¶0122-¶131 and Fig. 2 disclosing a combination of rote sequences a1 to a5 (¶0122-¶0127), the mobile terminal displays the route information on the display unit, the routes consist of a multimodal route, and receives a route information selection in pout performed by the user (¶0128); ¶0129 disclosing upon receiving the selected route information from the user, the mobile terminal transmit the inputted selection result to the management apparatus (center, see also ¶0057); ¶0080-¶0081 further discloses the multimodal route search calculates the candidate of a multimodal route for the user using data stored in the databases included in the storage unit (thus the target route is stored corresponding to the schedule of the user)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to Suzuki  to include that the terminal enables the user to select a target route from the displayed one or more route candidates; and in response to a selection of the target route by the user, the terminal transmits the selected target route to the center as taught by Miyagawa. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Suzuki in order to execute a monitoring processes as to whether the mobile terminal can pass the scheduled traveling route as scheduled (see ¶0021 of Miyagawa).


Claim 3: The schedule management system according to claim  1, wherein: the program instructions stored in the second memory, when executed by the one or more second processors, further cause the one or more second processors to acquire a reservation needed to implement transfer along the selected target route selected by the user; and the second memory also stores, as part of the schedule information, contents of the acquired reservation. (Suzuki ¶0057 disclosing the reservation unit (reserves the transport, ¶0056) that acquires reservation information such as information on a boarding position, the affiliate/company information, the transport fee, etc.; ¶0065 disclosing the external server unit storing reservation information; ¶0027 disclosing a server installed in an information center (center) that collects and analyzes information on a vehicle; the server also communicates with an external server of an administrator that manages a vehicle (¶0028), the external servers manage taxis or shared/rental vehicles (also center, see dispatch management center at Company C))


Claim 4: The schedule management system according to claim 3, wherein: the program instructions stored in the second memory, when executed by the one or more second processors, further cause the one or more second processors to perform the route search regarding each of the schedule information stored in the second memory when a re-search condition set in advance is satisfied. (Suzuki ¶0049 further discloses the server including the route search unit; ¶0054 disclosing the route search unit searches for the route to the destination and calculates an estimated time of arrival at the destination; when the ETA is at the destination is later than the time of completion of travel (the start time of the first activity schedule), the route unit may execute the search for the route to the destination again; ¶0086 discloses that when the boarding position is different from the place of departure, the server re-searches for a route to the destination and re-calculates an ETA S15; when the boarding position is the same place as the departure, the server may proceed without executing the processing step S15)


Claim 5: The schedule management system according to claim 4, wherein: the program instructions stored in the second memory, when executed by the one or more second processors, further cause the one or more second processors to 
acquire a situation of each of the plurality of transport methods; and the re-search condition includes a change in the situation of each of the plurality of transport methods.
Suzuki discloses acquiring a situation where the reservation fails and selecting a server device of another administrator based on affiliate information, re-searching for a route, and that a transport other than a vehicle may be used for the first route (¶0095, ¶0096), however Suzuki does not explicitly disclose acquiring a situation of each of the plurality of transport methods, wherein the re-search condition includes a change in the situation of each of the plurality of transport methods. Miyagawa discloses this limitation: (Miyagawa ¶0179 disclosing determining whether or not the route has a circumstantial change in the route; ¶0180 disclosing a circumstantial change indicates a situation where a road is blocked, a scheduled service of public transportation is stopped, significant weather fluctuation, event being  held, etc.; ¶0181 disclosing when the determination is positive, the management apparatus executes rerouting for the user and transmits the search to the mobile terminal; ¶0059 disclosing the management route searched for an optimum route obtained by combining a plurality of traveling means such as privately owned vehicle, public transportation, etc. (see also ¶0060-¶0062 discoing the type of vehicles); ¶0193 discloses the rerouting may cause user(s) to get off a train and transfer to another traveling means which may be another train, or a taxi)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to Suzuki  to include a situation acquisition portion configured to acquiring a situation of each of the plurality of transport methods, wherein the re-search condition includes a change in the situation of each of the plurality of transport methods as taught by Miyagawa. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Suzuki in order to execute a monitoring processes as to whether the mobile terminal can pass the scheduled traveling route as scheduled (see ¶0021 of Miyagawa).


Claim 6: The schedule management system according to claim 5, wherein: the program instructions stored in the first memory, when executed by the one or more first processors, further cause the one or more first processors to
 acquire change information and a change request, wherein the change information shows contents of a change in the event information contained in the schedule information stored in the second memory and the change request shows the identification information; and the re-search condition includes allowing the the change request to be acquired.
Suzuki discloses acquiring a situation where the reservation fails and selecting a server device of another administrator based on affiliate information, re-searching for a route, and that a transport other than a vehicle may be used for the first route (¶0095, ¶0096), and that the user’s activity schedule is stored in the schedule storage portion (Suzuki ¶0046 disclosing the schedule information storing the activity schedule associated with the user ID). Suzuki does not explicitly disclose acquiring change information and a change request, wherein the change information shows contents of a change in the event information contained in the schedule information stored in the second memory and the change request shows the identification information; and the re-search condition includes allowing the change request to be acquired. Miyagawa discloses this limitation: (Miyagawa ¶0179 disclosing determining whether or not the route has a circumstantial change in the route of the user ID (identification information); ¶0180 disclosing a circumstantial change indicates a situation where a road is blocked, a scheduled service of public transportation is stopped, significant weather fluctuation, event being  held, etc.; ¶0181 disclosing when the determination is positive, the management apparatus executes rerouting for the user and transmits the search to the mobile terminal; ¶0103 discloses the first search request including departure and destination information, time information, vehicle preference, etc.; the management apparatus executes the multimodal route using the information input in the request; ¶0219 and Fig. 5 disclosing when a route change is required, the user is provided with the generated multimodal route (first processor, etc.); ¶0078 disclosing the operating database (second memory) and ¶0079 the operation server that updates changes)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to Suzuki  to include acquiring change information and a change request, wherein the change information shows contents of a change in the event information contained in the schedule information stored in the second memory and the change request shows the identification information; and the re-search condition includes allowing the the change request to be acquired as taught by Miyagawa. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Suzuki in order to execute a monitoring processes as to whether the mobile terminal can pass the scheduled traveling route as scheduled (see ¶0021 of Miyagawa).


Claim 7: The schedule management system according to claim 6, 
wherein the change information includes a change in at least one of the departure place, the destination, or the plurality of transport methods.
Suzuki discloses a plurality of transportation methods and that a transport other than a vehicle may be used for the first route (¶0076 disclosing the user selecting a type of vehicle used for travel such as a taxi, a shared vehicle, or rental vehicle, and ¶0096). Suzuki does not explicitly disclose that the change information includes a change in at least one of the departure place, the destination, or the plurality of transport methods. Miyagawa discloses this limitation: (Miyagawa ¶0193 discloses the rerouting may cause user(s) to get off a train and transfer to another traveling means which may be another train, or a taxi). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Suzuki to include that the change information includes a change in at least one of the departure place, the destination, or the plurality of transport methods as taught by Miyagawa since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately; one of ordinary skill in the art would have recognized that the results of the combination were predictable.


Claim 8: The schedule management system according to claim 4, wherein: the program instructions stored in the first memory, when executed by the one or more first processors, further cause the one or more first processors to 
acquire change information and a change request, wherein the change information shows contents of a change in the event information contained in the schedule information stored in the second memory and the change request shows the identification information; and the re-search condition includes allowing the change request to be acquired.
Suzuki discloses acquiring a situation where the reservation fails and selecting a server device of another administrator based on affiliate information, re-searching for a route, and that a transport other than a vehicle may be used for the first route (¶0095, ¶0096), and that the user’s activity schedule is stored in the schedule storage portion (Suzuki ¶0046 disclosing the schedule information storing the activity schedule associated with the user ID). Suzuki does not explicitly disclose acquiring change information and a change request, wherein the change information shows contents of a change in the event information contained in the schedule information stored in the second memory and the change request shows the identification information; and the re-search condition includes allowing the change request to be acquired. Miyagawa discloses this limitation: (Miyagawa ¶0179 disclosing determining whether or not the route has a circumstantial change in the route of the user ID (identification information); ¶0180 disclosing a circumstantial change indicates a situation where a road is blocked, a scheduled service of public transportation is stopped, significant weather fluctuation, event being  held, etc.; ¶0181 disclosing when the determination is positive, the management apparatus executes rerouting for the user and transmits the search to the mobile terminal; ¶0103 discloses the first search request including departure and destination information, time information, vehicle preference, etc.; the management apparatus executes the multimodal route using the information input in the request; ¶0219 and Fig. 5 disclosing when a route change is required, the user is provided with the generated multimodal route (first processor, etc.); ¶0078 disclosing the operating database (second memory) and ¶0079 the operation server that updates changes). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to Suzuki  to include acquiring change information and a change request, wherein the change information shows contents of a change in the event information contained in the schedule information stored in the second memory and the change request shows the identification information; and the re-search condition includes allowing the change request to be acquired as taught by Miyagawa. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Suzuki in order to execute a monitoring processes as to whether the mobile terminal can pass the scheduled traveling route as scheduled (see ¶0021 of Miyagawa).


Claim 9: The schedule management system according to claim 2, wherein: the program instructions stored in the second memory, when executed by the one or more second processors, further cause the one or more second processors to 
perform the route search regarding each of the schedule information stored in the schedule storage portion when a re-search condition set in advance is satisfied.
Suzuki discloses the schedule information being stored in the schedule storage portion (Suzuki ¶0046 disclosing the schedule information storing the activity schedule associated with the user ID), however, Suzuki does not explicitly disclose performing the route search regarding each of the schedule information stored in the schedule storage portion when a re-search condition set in advance is satisfied. Miyagawa discloses this limitation: (Miyagawa ¶0179 disclosing determining whether or not the route has a circumstantial change in the route¶0180 disclosing a circumstantial change indicates a situation where a road is blocked, a scheduled service of public transportation is stopped, significant weather fluctuation, event being  held, etc. (re-search condition); ¶0181 disclosing when the determination is positive, the management apparatus executes rerouting for the user and transmits the search to the mobile terminal; ¶0059 disclosing the management route searched for an optimum route obtained by combining a plurality of traveling means such as privately owned vehicle, public transportation, etc. (see also ¶0060-¶0062 discoing the type of vehicles); ¶0193 discloses the rerouting may cause user(s) to get off a train and transfer to another traveling means which may be another train, or a taxi; ¶0078 disclosing the operating database (second memory) that stores schedule information and ¶0079 the operation server that updates changes)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to Suzuki  to include performing the route search regarding each of the schedule information stored in the schedule storage portion when a re-search condition set in advance is satisfied as taught by Miyagawa. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Suzuki in order to execute a monitoring processes as to whether the mobile terminal can pass the scheduled traveling route as scheduled (see ¶0021 of Miyagawa).


Claim 10: The schedule management system according to claim 9, wherein: the program instructions stored in the second memory, when executed by the one or more second processors, further cause the one or more second processors to 
acquire a situation of each of the plurality of transport methods; and the re-search condition includes a change in the situation of each of the plurality of transport methods.
Suzuki discloses acquiring a situation where the reservation fails and selecting a server device of another administrator based on affiliate information, re-searching for a route, and that a transport other than a vehicle may be used for the first route (¶0095, ¶0096), however Suzuki does not explicitly disclose acquiring a situation of each of the plurality of transport methods; and the re-search condition includes a change in the situation of each of the plurality of transport methods. Miyagawa discloses this limitation: (Miyagawa ¶0179 disclosing determining whether or not the route has a circumstantial change in the route; ¶0180 disclosing a circumstantial change indicates a situation where a road is blocked, a scheduled service of public transportation is stopped, significant weather fluctuation, event being  held, etc.; ¶0181 disclosing when the determination is positive, the management apparatus executes rerouting for the user and transmits the search to the mobile terminal; ¶0059 disclosing the management route searched for an optimum route obtained by combining a plurality of traveling means such as privately owned vehicle, public transportation, etc. (see also ¶0060-¶0062 discoing the type of vehicles); ¶0193 discloses the rerouting may cause user(s) to get off a train and transfer to another traveling means which may be another train, or a taxi)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to Suzuki  to include acquiring a situation of each of the plurality of transport methods; and the re-search condition includes a change in the situation of each of the plurality of transport methods as taught by Miyagawa. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Suzuki in order to execute a monitoring processes as to whether the mobile terminal can pass the scheduled traveling route as scheduled (see ¶0021 of Miyagawa).


Claim 11: The schedule management system according to claim 10, wherein: the program instructions stored in the first memory, when executed by the one or more first processors, further cause the one or more first processors to 
acquire change information and a change request, wherein the change information shows the contents of a change in the event information contained in the schedule information stored in the second memory and the change request shows the identification information; and the re-search condition includes allowing the change request to be acquired.
Suzuki discloses acquiring a situation where the reservation fails and selecting a server device of another administrator based on affiliate information, re-searching for a route, and that a transport other than a vehicle may be used for the first route (¶0095, ¶0096), and that the user’s activity schedule is stored in the schedule storage portion (Suzuki ¶0046 disclosing the schedule information storing the activity schedule associated with the user ID). Suzuki does not explicitly disclose acquiring change information and a change request, wherein the change information shows the contents of a change in the event information contained in the schedule information stored in the second memory and the change request shows the identification information; and the re-search condition includes allowing the change request to be acquired. Miyagawa discloses this limitation: (Miyagawa ¶0179 disclosing determining whether or not the route has a circumstantial change in the route of the user ID (identification information); ¶0180 disclosing a circumstantial change indicates a situation where a road is blocked, a scheduled service of public transportation is stopped, significant weather fluctuation, event being  held, etc.; ¶0181 disclosing when the determination is positive, the management apparatus executes rerouting for the user and transmits the search to the mobile terminal; ¶0103 discloses the first search request including departure and destination information, time information, vehicle preference, etc.; the management apparatus executes the multimodal route using the information input in the request). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to Suzuki to include acquiring change information and a change request, wherein the change information shows the contents of a change in the event information contained in the schedule information stored in the second memory and the change request shows the identification information; and the re-search condition includes allowing the change request to be acquired as taught by Miyagawa. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Suzuki in order to execute a monitoring processes as to whether the mobile terminal can pass the scheduled traveling route as scheduled (see ¶0021 of Miyagawa).


Claim 12: The schedule management system according to claim 11,
 wherein the change information includes a change in at least one of the departure place, the destination, or the plurality of transport methods.
Suzuki discloses a plurality of transportation methods and that a transport other than a vehicle may be used for the first route (¶0076 disclosing the user selecting a type of vehicle used for travel such as a taxi, a shared vehicle, or rental vehicle, and ¶0096). Suzuki does not explicitly disclose that the change information includes a change in at least one of the departure place, the destination, or the plurality of transport methods. Miyagawa discloses this limitation: (Miyagawa ¶0193 discloses the rerouting may cause user(s) to get off a train and transfer to another traveling means which may be another train, or a taxi). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Suzuki to include that the change information includes a change in at least one of the departure place, the destination, or the plurality of transport methods as taught by Miyagawa since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately; one of ordinary skill in the art would have recognized that the results of the combination were predictable.


Claim 13: The schedule management system according to claim 9, wherein: the program instructions stored in the first memory, when executed by the one or more first processors, further cause the one or more first processors to 
acquire change information and a change request, wherein the change information shows the contents of a change in the event information contained in the schedule information stored in the second memory and the change request shows the identification information; and the re-search condition includes allowing the change request to be acquired.
Suzuki discloses acquiring a situation where the reservation fails and selecting a server device of another administrator based on affiliate information, re-searching for a route, and that a transport other than a vehicle may be used for the first route (¶0095, ¶0096), and that the user’s activity schedule is stored in the schedule storage portion (Suzuki ¶0046 disclosing the schedule information storing the activity schedule associated with the user ID). Suzuki does not explicitly disclose acquiring change information and a change request, wherein the change information shows the contents of a change in the event information contained in the schedule information stored in the second memory and the change request shows the identification information; and the re-search condition includes allowing the change request to be acquired. Miyagawa discloses this limitation: (Miyagawa ¶0179 disclosing determining whether or not the route has a circumstantial change in the route of the user ID (identification information); ¶0180 disclosing a circumstantial change indicates a situation where a road is blocked, a scheduled service of public transportation is stopped, significant weather fluctuation, event being  held, etc.; ¶0181 disclosing when the determination is positive, the management apparatus executes rerouting for the user and transmits the search to the mobile terminal; ¶0103 discloses the first search request including departure and destination information, time information, vehicle preference, etc.; the management apparatus executes the multimodal route using the information input in the request). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to Suzuki  to include acquiring change information and a change request, wherein the change information shows the contents of a change in the event information contained in the schedule information stored in the second memory and the change request shows the identification information; and the re-search condition includes allowing the change request to be acquired as taught by Miyagawa. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Suzuki in order to execute a monitoring processes as to whether the mobile terminal can pass the scheduled traveling route as scheduled (see ¶0021 of Miyagawa).


Claim 14: The schedule management system according to claim 1, wherein the plurality of transport methods include at least one of a private car, a shared car, or a rented car. (Suzuki ¶0041 disclosing the user selecting transport from one of taxi, shared vehicle, and rental vehicle)


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONE N SIMPSON whose telephone number is (571)272-5513. The examiner can normally be reached M-F; 7:30 a.m.-4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DIONE N. SIMPSON
Examiner
Art Unit 3628



/D.N.S./Examiner, Art Unit 3628                                                                                                                                                                                                        
/RESHA DESAI/Supervisory Patent Examiner, Art Unit 3628